DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Initialed and dated copy of Applicant’s information disclosure statement (IDS) filed on 08/04/2020 is attached to the instant Office action. The submission is in compliance with the provisions of 37 C.F.R. § 1.97. Accordingly, the information disclosure statement is being considered by the examiner. 

Claims
Claims 1-22 are pending and are examined in this Office action. 

Claim Interpretation
Pepper line SMY-E716-0811 is an inbred variety developed by pedigree selection from proprietary hybrid SVR 12-E7-BLK-7499 through the F7 generation. Proprietary hybrid SVR 12-E7-BLK-7499 was developed from the initial cross of essentially homozygous, proprietary variety 11LB 03122-09 and essentially homozygous, proprietary variety 11LB 04927-01. See
Pepper line SMY-E716-0827 is an inbred variety developed by pedigree selection from proprietary hybrid SVR 9916666 through the F7 generation. Proprietary hybrid SVR 9916666 was developed from the initial cross of heterozygous, proprietary variety 10GF 4707-H and essentially homozygous, proprietary variety SMO-28-1234. See the description of the breeding history on pages 3-4 in the Information Disclosure Statement filed on 05/22/2019 in the parent case, U.S. patent application No. 16/150,644, issued as U.S. Patent No. 10,798,894 B2 on October 13, 2020. 
The parents of pepper hybrid SVPS5059 are pepper lines (i) SMY-E716-0811 and (ii) SMY-E716-0827. See Specification, page 9, paragraphs 0033-0034. 

Claim Rejections - 35 USC § 112
	The following is a quotation of the first paragraph of 35 U.S.C. § 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention

Enablement – Lack of Biological Deposit
Claims 4, 6, and 19-21 are rejected under 35 U.S.C. § 112(a), as failing to comply with the enablement requirement. The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  

	The invention is directed to plants that appear to be novel biological materials. Since the plant (as biological material) is essential to the claimed invention, it must be obtainable by a repeatable method set forth in the Specification or otherwise be readily available to the public. If the plant is not so obtainable or available, the requirements of 35 U.S.C. § 112 may be satisfied by a deposit of the biological material. The parents of pepper hybrid SVPS5059 are pepper lines SMY-E716-0811 and SMY-E716-0827. See Specification, page 9, paragraphs 0033-0034. However, the Specification does not disclose a repeatable process to obtain the novel hybrid plant as biological material and it is not apparent if the plant (pepper hybrid SVPS5059) is readily available to the public.  
	The Specification indicates plant deposit of the parental lines SMY-E716-0811 with pepper line SMY-E716-0827 (see page 53, paragraph 0092). However, there is no indication as to biological deposit of the instantly claimed pepper hybrid SVPS5059.1 There is also no indication as to public availability and as to the perfection of the deposit for pepper hybrid SVPS5059 as set forth below.  
	If the deposit is made under the terms of the Budapest Treaty, then a statement, affidavit or declaration by Applicant, or a statement by an attorney of record over his or her signature and registration number, or someone empowered to make such a statement, stating that the specific strain has been deposited under the Budapest Treaty and that the strain will be irrevocably and without restriction released to the public upon the issuance of a patent, and will be publicly 
	If the deposit has not been made under the Budapest Treaty, then in order to certify that the deposit meets the criteria set forth in 37 C.F.R. 1.801-1.809 and MPEP 2402-2411.05, Applicant may provide assurance of compliance by statement, affidavit or declaration, or by someone empowered to make the same, or by a statement by an attorney of record over his or her signature and registration number, showing that
(a)        during the pendency of this application, access to the invention will be afforded to the Director upon request;
(b)        all restrictions upon availability to the public will be irrevocably removed upon granting of the patent;
(c)        the deposit will be maintained in a public depository for a period of 30 years, or 5 years after the last request or for the enforceable life of the patent, whichever is longer; and
(d)        evidence will be provided of a test of the viability of the biological material at the time of deposit (see 37 CFR 1.807).

SUMMARY
Claims 1-22 are deemed free of the prior art, given the failure of the prior art to teach or reasonably suggest the breeding of pepper line SMY-E716-0811 or pepper line SMY-E716-0827, and their crossing to produce hybrid SVPS5059, or the unique genetic and morphological complements thereof; hybrid SVPS5059 having the phenotypic characteristics listed in Table 2, spanning pages 14-18 of the Specification, and also having the instant breeding history and parents. 
The closest prior art to SVPS5059 is MCCARTHY (McCarthy and Dellarocca, U.S. Patent Application Publication No. 2011/0265219 A1, published October 27, 2011). MCCARTHY teaches a pepper hybrid PS09930066 with semi-spreading habit, medium green leaves, ovate leaf shape, semi-drooping peduncle attitude, white corolla, bell fruit, non-enveloping/saucer shaped calyx, and yellow seeds. See Table 1, spanning pages 4-7. However, pepper hybrid PS09930066, taught by MCCARTHY, has different parents (SLR113 and SBY99-1238). 
Claims 1-3, 5, 7-18, and 22 are allowed. 
Claims 4, 6, and 19-21 are rejected. 

Examiner’s Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRATISLAV STANKOVIC whose telephone number is (571) 270-0305.  The examiner can normally be reached on Monday-Friday, 08:00-17:00 h EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on (571) 270-7058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


BRATISLAV STANKOVIC, PhD, JD
Primary Examiner
Art Unit 1663



/BRATISLAV STANKOVIC/Primary Examiner, Art Unit 1663                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Contrast this with the deposit of pepper hybrid SVPS5063, for example.